Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 February 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            Hd Qrs New Windsor Feby 24th 1781
                        
                        I am honored with Your Excellency’s letters of the 8th 12th and 18th since mine to you of the 19th.
                        The important intelligence you do me the favour to communicate comes so many ways and with so many marks of
                            authenticity that we have the greatest reason to hope it is true. If so, without the interference of other powers of which
                            there seems to be no probability, I think we may regard it as an event decisive of a speedy and glorious termination of
                            the war, and that His Britannic Majesty in spite of his last speech will be obliged to receive the law.
                        In mine of the 19th I informed you of my ultimate determination respecting the detachment from this army—The
                            inclosed for the Chevalier Des touches (which after perusal I beg you to seal and transmit) communicates its march, the
                            time of its expected arrival at its destination and my present views.
                        There are rumours from New York that Sir Henry Clinton has received orders to concentrate his force at one
                            point; but as they come through a suspected channel, I give them no credit. Yet if the enemy have received the blow of
                            which our West India accounts speak, this would be a natural consequence.
                        The flattering distinction paid to the anniversary of my birth day is an honor for what I dare not attempt to
                            express my gratitude. I confide in your Excellency’s sensibility to interpret my feelings for this, and for the obliging
                            manner in which you are pleased to announce it.
                        The measures we have been taking for the expedition to Virginia will delay some time my visit to Rhode
                            Island—I wait to see whether Sir Henry Clinton may form any new projects in consequence. When this is ascertained, and
                            the additional precautions we are taking for security here are completed, I shall yield to my impatience for testifying
                            personally my attachment to your Excellency and your army. I have the honor to be with all the sentiments of the warmest
                            esteem Yr Excellys Most Obed. & humble serv.

                    